PD-1688-15               No.06-15-00081-CR




BOBBY JOE EVENS                   g      IN THE COURT OF RECElt/im n.
                                  §      CRIMINAL APPEALS CO!/RToVSY^D 'N
    -V-                           §      OF TEXAS          W'0F^MNA1 APPALS
THE STATE OF TEXAS                §
                                  S
                                  §                          DEC 30 2015

                  MOTION TO SUSPEND RULE 9.3 (B)          ^belAcOSfa, Clerk
            TO THE HONORABLE COURT OF CRIMINAL APPEALS:

 Comes now Bobby Joe Evens, Appellant in the above styled and
numbered and respectfully moves this Honorable Court to grant leave
to file an original copy only, of the petition for discretionary
review and in support thereof, shows the following. 1. The style
and appeal No.,06-15-00081-Cr, in the Court of Appeals Sixth Appellate
District at Texarkana, trial court case No.27364.

2. Appellant moves that the Honorable Court'.-.suspend Rule 9.3(b) of
the Texas Rules of Appellate Procedure, which requires the filing
of eleven copies of the petition for discretionary review,
3. Appellant is indigent and incarcerated and does not have access

to a copier machine rendering him unable to comply with Rule 9.3(b)


 Wherefore premises considered, Appellant, respectfully request that
this Honorable Court grant him leave and suspend Rule 9.3 (b) and
allow him to file the original copy only of the petition for
a-
discretionary    •
              review.                                  UjURTOFFILED IN



                                                          ADei Acosta, Clerk